Opinion by
Judge Crumlish, Jr.,
This is an appeal by the Department of Transportation from an order of the Court of Common Pleas of Allegheny County sustaining an appeal by John William Johnston, III (Appellee) from a thirty (30) day suspension of his operator’s license under section 618(b)(2) of The Vehicle Code, Act of April 29, 1959, P.L. 58, as amended, 75 P.S. §618 (b)(2). The suspension resulted from his conviction for speeding 79 miles per hour in a 65 miles per hour zone on Interstate 79 on June 3, 1972 in violation of section 1002(b) (8), 75 P.S. §1002 (b) (8).
In rescinding the suspension, the lower court relied solely upon its prior decision in Commonwealth v. Walker (No. SA 530 of 1973), which held that a suspected speeder must be tracked on radar for a distance of at least one-quarter mile, as required of conventional speedometer clockings under section 1002 (d) (1), 75 P.S. §1002 (d)(1), before his license can be suspended for a violation of section 1002(b)(8). Walker is presently on appeal to this Court. We need not reach that issue here, however, as Appellee did not challenge the validity of his arrest or conviction on this basis in the court below. He, in fact, admitted in open court to his violation of section 1002 (b) (8). Given these circumstances, the lower court erred as a matter of law in sustaining his appeal.
*498Order
And Now, this 14th day of April, 1975, the order of the Court of Common Pleas of Allegheny County is reversed, and the Department of Transportation is directed to reimpose a thirty (30) day suspension of the operator’s license of John William Johnston, III, within thirty (30) days of this Order.